McCLELLAN, C. J.
This is an action prosecuted by Pinch against Jones. & Hooks sounding in damages for the alleged destruction of a mule belonging to plaintiff by the defendants. The gist of the action is that defendants negligently diverted an electric current from a trolley wire down into ¡the street beneath it into plaintiff’s mule passing along the roadway, causing its death. That quo modo is sufficiently stated in the complaint. That the defendants negligently caused a telephone wire to fall and remain across the trolley wire hanging down into ¡the street where it could come in contact with passing animals, charged with the‘deadly electric current from the trolley, and that this telephone wire so charged came in contact with plaintiff’s mule and killed it, was proved beyond adverse inference by uncontroverted evidence. That the driver of the mule did not see the suspended wire until it came in contact with the animal and felled it to the ground is also shown by undisputed evidence. On this state of the case, the negligence of the defendants was an efficient proximate cause of the result complained of, and it is of no consequence that the negligence of the owner of the trolley wire in not providing fenders against the telephone wire was a conjunctive cause of the disaster. And the driver having a right to assume that the way was free from such dangerous obstruction, and not becoming aware of its presence before the animal was stricken is not chargeable with contributory negligence. The trial court, therefore, properly overruled the demurrer to the amended complaint, sustained the demurrer to the plea by which it was sought to set up contributory neg*221ligence, and gave the affirmative charge, with hypothesis, for the plaintiff. — McKay & Roache v. Southern Bell Telephone Co. et al., 111 Ala. 337; Quill v. Empire State Telephone Co., 34 N. Y. Sup. 470; Crosswell’s Law of Electricity, §§ 248-9.
Affirmed.